                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Jason H Jasmine, Bar No. 215757
                       jason@majlabor.com
                   3 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   4 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   5 Sacramento, California 95814
                     Telephone:      916.446.5297
                   6 Facsimile:      916.448.5047

                   7 Attorneys for Defendant
                     FRESNO DEPUTY SHERIFF’S ASSOCIATION
                   8

                   9                            IN THE UNITED STATES DISTRICT COURT

               10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

               11                                           FRESNO DIVISION

               12 CESAR CAMPOS and LATANA M.                            Case No. 1:18-cv-01660 AWI-EPG
                  CHANDAVONG, on behalf of themselves and
               13 all others similarly situated,                        STIPULATION AND ORDER
                                                                        EXTENDING DEADLINE FOR
               14                      Plaintiffs,                      DEFENDANT FRESNO DEPUTY
                                                                        SHERIFF’S ASSOCIATION TO
               15               v.                                      RESPOND TO PLAINTIFFS’ SECOND
                                                                        AMENDED COMPLAINT
               16 FRESNO DEPUTY SHERIFF’S
                  ASSOCIATION, COUNTY OF FRESNO;
               17 XAVIER BECERRA, in his official capacity              (ECF No. 57)
                  as Attorney General of the State of California;
               18 ERIC BANKS, PRISCILLA WINSLOW,
                  ERICH SHINERS, and ARTHUR A.
               19 KRANTZ, in their official capacities as chair
                  and members of the California Public
               20 Employment Relations Board,

               21                      Defendants.

               22

               23                                              STIPULATION
               24               WHEREAS, plaintiffs filed their “Class-Action Complaint” on December 6, 2018;
               25               WHEREAS, defendant Fresno Deputy Sheriff’s Association (“FDSA”) filed its response
               26 on April 29, 2019;
               27               WHEREAS, plaintiffs filed their First Amended Complaint (“FAC”) on May 12, 2019;
               28
MESSING ADAM &
                       00085264-1
  JASMINE LLP
ATTORNEYS AT LAW
                           STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR DEFENDANT FRESNO DEPUTY
                                    SHERIFF’S ASSOCIATION TO ANSWER SECOND AMENDED COMPLAINT
                   1            WHEREAS, Defendants FDSA and the State of California filed Motions to Dismiss on

                   2 June 24, 2019, and FDSA filed an Amended Motion to Dismiss on June 29, 2019;

                   3            WHEREAS, on February 27, 2020, the Court ruled on Defendants’ Motions to Dismiss,

                   4 granting plaintiffs leave to amend the first and second causes of action in the FAC, dismissing the

                   5 fourth, fifth and sixth causes of action in the FAC, and dismissing Defendant State of California

                   6 (the “Order”);

                   7            WHEREAS, plaintiffs filed their Second Amended Complaint (“SAC”) on March 19,

                   8 2020;

                   9            WHEREAS, FDSA’s response to the SAC is currently due on April 2, 2020;

               10               WHEREAS, due to the COVID 19 emergency shelter in place in the Bay Area and

               11 generally, due to the nationwide disruption caused by the pandemic, the parties have agreed to a

               12 one-month extension of time within which Defendant FDSA may respond to the SAC.

               13               IT IS THEREFORE HEREBY STIPULATED by and between plaintiffs and Defendant

               14 FDSA, and an order of this Court is requested, that FDSA’s deadline to respond to the SAC be

               15 extended to May 2, 2020.

               16

               17 Dated: March 24, 2020                         MESSING ADAM & JASMINE LLP

               18

               19
                                                                By          /s/ Monique Alonso
               20                                                    Monique Alonso
                                                                     Attorneys for Defendant
               21                                                    FRESNO DEPUTY SHERIFF’S ASSOCIATION
               22

               23 Dated: March 24, 2020                         MITCHELL LAW PLLC

               24

               25                                               By          /s/ Jonathan Mitchell
                                                                     Jonathan Mitchell
               26
                                                                     Attorneys for Plaintiffs
               27                                                    CESAR CAMPOS, et al.

               28
MESSING ADAM &
                       00085264-1                                      2
  JASMINE LLP
ATTORNEYS AT LAW
                           STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR DEFENDANT FRESNO DEPUTY
                                    SHERIFF’S ASSOCIATION TO ANSWER SECOND AMENDED COMPLAINT
                   1                                                ORDER

                   2            The parties having so stipulated (ECF No. 57), and good cause appearing,

                   3            IT IS ORDERED that:

                   4            Defendant FRESNO DEPUTY SHERIFF’S ASSOCIATION shall file a response to the

                   5 Second Amended Complaint on or before May 2, 2020.

                   6 IT IS SO ORDERED.

                   7
                           Dated:     March 25, 2020                            /s/
                   8                                                     UNITED STATES MAGISTRATE JUDGE
                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                       00085264-1                                       3
  JASMINE LLP
ATTORNEYS AT LAW
                           STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR DEFENDANT FRESNO DEPUTY
                                    SHERIFF’S ASSOCIATION TO ANSWER SECOND AMENDED COMPLAINT
